Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please replace Fig. 6 of the drawing, filed on 1/29/2019, with the following Replacement Figure 6.



    PNG
    media_image1.png
    522
    696
    media_image1.png
    Greyscale

Allowable Subject Matter
	
	Claims 1-6, 8, 10-15, 17-20 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: the Examiner concurs with the Applicant’s following remark (see pages 8-9):


    PNG
    media_image2.png
    121
    1020
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    166
    1024
    media_image3.png
    Greyscale

	
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834